     Re:       Office set up
 '
     Im Van Hoek, Hilda                  K
          at    Fri   12/18/2015     1:01 PM
     To               Maria Jimener
                      Matt Romeo;       Cindy Borgnis



          Cindy can you send me                a   phone number where ican   call   you. Or email me   a   ist   of items you need

      Sent from my iPhone

      On Dec17, 2015, at9:02 PM, Maria JimeneX<mgimenezRaccesshealthearellc.net>wrote:

                       Hilda can you please reach out to Cindy. This         is a   Primecare office and they are needing to order supplies, etc.
                       I   have included Cindy on this email.
                      Maria
H
ci
m
z                     Sent from my IPhone

                      Begin forwarded message:

                                 From: Carlos Arias <carias@accesshealthcarelic.net>
                                 Date: December17, 2015 at 2:56:11 PM EST
                                 To: Christine Barnabo <cBarnabo(Daccesshealthcareilc.net>,Cindy Borgnis <chorgnis(©primecarelíc.com>
                                 Matt Romeo<mromeo@orimecarelc.com>, Maria Jimenez <mlimenez@accesshealthearelic.net>
                                 Subject: Office set up

                                 Good afternoon Christine and Maria
                                 ineed your help setting up a Primecare office
                                 We need examination tables, etc on this office
                                 Contact person is Cindy
                                 We would like to have everything set up before new year
                                                                                                                                                    Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 1 of 33 PageID 1749




                                 Thank you and Happy Holidays!!
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 2 of 33 PageID 1750
                                                                                                                   rage     1   or   i




  From:            "Maria Jimenez" <mjimenez@accesshealthcarellc.net>
  Date:            Monday, December 21, 2015 2:57 PM
  To:              "Cindy Borgnis" <cborgnis@primecarelle.com>;<Hilda.VanHoek@McKesson.com>
  Attach:          STATReport_20151221 _l35800.xlsb
  Subject:         FW: 92 Cypress

Cindy, please       review the       list


 Please take off any items you do not feel you will need in the office.


 Based    on the   amount   of       exam rooms you will have we can plug in numbers   the   quantities   we need to   order.

 Review the list first and       I   will help you put in the numbers.


 Thank you,


 Maria Jimenez MBA, BSN, RN, LHRM, ALNC                                                                     6-

 Operations Managerf Utilization Manager
 Access   HealthCare/Access            2    Healthcare and Affiliated   Offices
 352-688-8116 Phone
 352-277-5285Fox

 Email and Facsimile Confidentiality Statement: This message and accompanying documents are covered by the
 Electronic Communications Privacy Act, 18 U.S.C. 2510-2521, and contain information intended for the intended
 recipient(s) only. This information is confidential. If you are not the intended recipient or an agent responsible
 for delivering it to the intended recipient, you are hereby notified that you have received this document in error
 and that any review, dissemination, copying, or the taking of any action based on the contents of this
 information is strictly prohibited. If you have received this communication in error, please notify us immediately
 by E-mail or Phone, and delete the original    message."


 Privacy Notice: This electronic mail message, and any attachments, are confidential and are intended for the
 exclusive use of the addressee(s) and may contain information that is proprietary and that may be individually
 identifiable or Protected Health Information under HIPAA. If you are not the intended recipient, please
 immediately contact the sender by telephone, or by email, and destroy all copies of this message, if you are                   a



 regular recipient of our electronic mail, please notify us promptly if you change your email address.




 From:     Van   Hg   Hilda K [mallto:Hilda.VanHoek@McKesson.com]
 Seilt: Mondby,     December 21, 2015 2:00 PM
 To: Cli Iÿ   Bärgnis; Maria Jimenez
 Sub]úñb      92 Cy¢ress


 Hi Cindy and Maria,


 Please lóok at list    attached for          medical   Supplies


 Thank You, Hilda




                                                                                                                       2/2/2016
                                                                   CONFIDENTIAL
                                                                                                                   500180
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 3 of 33 PageID 1751
 5T#:     54946562•Dalton     Benson   Md                                                           Rapid        Order Form,   as    of;   2/2/2016                                                                                                                        Page    1af   3




        Mc KESSON                                                                                                                           Rapid Order Form
   Empowering Healthcare
 McKesson Medicai4urgical                                              Dallon Hanson Md
 Cuslomer Svc Phone: (800) 946.0109                                    304.7954737
 Customer Svc Fax: (407) 851-7818                                      92 Oypress Blvd W
                                                                       Homesassa, FL $444e
                                                                       Ao count Number: 54820755
                                                                       SM To Numben 54948502
                                                                               P




 ling:Reg          Ord Otv    MS             Erige       vendor Abbr   Vendor Name                                             Cainlan Num            item       Desc       Fun
 570560                       BX            $4.97        Mckeen        Mekasson Pharma                                         00487050125            Albuterni          Sulfale,             Sol      inh       .083mokni 3ml                        (25Anc)     Onephr
 49176                        PT            $1.37        Mgm23         MCimason Medical                      Surgical          23.00022               Alcohol,       Isopropyi                 70%          1802           (12A:s)           Mgm23
 200720                       PK            54.25        Mckesn        MellessonPhanna                                         39822000001            Ammonia. Amp                       .33ml          Irtt (10tþk) Opharm
 281543                       EA        $17.18           Djorth        DJOrihopedics t.le                                      7941330                Ankle       Brace.          Urdv          1&'        Djorti
 440734                       BX            $5.37        Dynrex        Dynarax                                                 4302                   Applicator.           Ct      8     Nls         (101Wbg              10bgibx 10bxics)                     DyrWax
 380000                       EA            $2.08        Djonh         DIOutlopediosuo                                         7488025                Arm       Sang.       Cinia             Cintþoly Med                        (attac)     Djorth

  854991                      EA            $327         Pss704        Paa         Wodd      Medical                           732                    Armsing. Whnib                          Strap         l.a (Sica)
  854000                      CS        $19.62           Pas704        Pas         Wodd Medical                                731                    Armsing, Wineb                          Strap          Med           (Becs)

  908489                       BX           30.71        Gcph          Geri        Care     Pharma                             911m                   Aspirin      81mg           Tab           Adult        Chew 36/bx                       12bxA:s

  940680                       BT           $1.00        Mgm99         Mckesson              Pharma                            40348000110            Aspirin.       Tab       Sm         325mg              (100            t)




  911790                      BK            $3.57        Peacmp        Pas         Weild     Medical                           286                    Bandage. Adh Flex Lf 1x3" (100fbx 12bxles)
  911638                       BK           $222         Psecmp        Paa         Wodd      Medical                           289                    Banda0e. Adh Flex Spot 7Æ" (100/bx 12bx/cs)
  911788                       BX           $4.21        Pascanp       Pss         World Medicat                               283                    Bandage, Adh Sheer Lf 2x4" (50bx 12bx/cs)
  587841                       BG           $3.20        Mgm16         Mekesson              Medical         Surgical          41042000               Bandage. Cnirm Sird 4° N/s Lf (12tilbg 8bg/cs) Mgm10
  388423                       cs       s64.98           3m            3m      (heaHhcare           DMalen)                    2002                   Bandage. Coban Lf TXSyds (36tVcs) 3m
  911815                       BX           59.49        Ptacmp        Psa         World Medical                               054                    Bandage. Elas Dix Hknp 4'x5yds (1011    Sbsts)                                              x




  863673                       BX           $8.24        Tetra         Tetra        Medical        Supply        Corp          0611-30                8mdage. Elas Voic 3" (10thn)
  630467                       EA       $12.11           Dreasy        Dodor          Easy        Medk:al       Prog           SW                     Basin. Elephant Ear Wash Dreasy
  911661                       EA           $0.18        Pasemp        Pas         Wodd Medical                                2328                   Basin.       Emesis               Turg         10"     (250/cs)
  8548TT                       EA           $1.12        Pss144        Mckasson              Medk:al         Surgical          2348                   Basin,       Wash           Recigi             Rose         6.3qt            (SOka)         Pas144

  484942                       BX           $6.05        Mgm18         Mckasson Medical Surgical                               24202                  Blade.       Tongue                Sr     6"    N/s        Li (500Am                  10bxics)          M&n18
  608714                       BX           $3.48        Mgmie         Mckesson              Medical         Surgical          24-202-8               Blade,       Tongue                Sr     Str6°(100/bx                         10tmics)          Mgm16
  44093                        EA           30.80        Kendal        Kendal Healthcare                                       $1000                  Bowl,       Saludon               Str     16ar         (75/cs)               Kendal

  234161                       EA           $1.04        Memepr        Medegen              Medical      Products Lie          01232                  Bowl,       Utility     Sir        32az          Blu       (50/cs) Medact
  885118                       EA       $29.95           Pss132        Pas         Wodd Medicat                                1TT4                   Sp Unit, Dix Neoprene L.f                                  BBC        Adit        Pas132
  911723            _     _
                               EA           30.73        Psscznp       Pss         World Medical                               32638                  Cannula, Nasal Xcmftt tf                                    T    (50/cs)
  906757            ._         CS       $18.47 Myn18                   Mekasson Medkal Surgical                                18.107                 Cepe,        Exam          Wht           FJb Opn             30x21                (100/cs)
  881173                       EA      $138.99 Mom145                  Mckasaan Medical surgical                               PSais                  cert. Usity Plasse Mom146
  733248                       CT       $21.17           Slupin        Lupin         Phanna        inc                         W180003310             Celbiaxone Sod. Vi igm 10mi ((10Fc0 Slupin
  566163                       BX       $21.18           Hospra        Hospira Wotidwide Inc                                   733201                 Cenitaxone, Bdv 1gm/15ml (10/bx) Hospra
  566163                       EA           $2.12        Hospra        Hospira Wotidwkle Inc                                   733201                 Carirlaxone. Sdv 1gm/15ml (10/bx) Hospra
  949420                       EA           $3.58        Mgm137        Mckeseen Medkal SurOlcal                                 1719                  Cleenser.             Wnd          Dennal sar                    (6/cs)
  854577                       EA           32.72        Pasemp        Pas         World      Medical                          4688                   Cipper.        Toe         Nail         (Sthx         24bxics)                Pasemp
  690142                       BX           $8.01        Mckesn        Mckesson Phanna                                         $3739000010            Clonidine,            Tab         O.tmg           Ud       (1000bx)                Omchpk
  938559                       BX       512.86           laourc        Integrity Sourcing                6     Logis6cs        CPBXT                  Cold       Pack,        instant            5x7        (24&x4bxles)
   855083                      EA           s3.54        Pss80          Pas        World      Medical                          047                    Container,             Sharps              Red         201(20/cs)
  848677                       BX           $7.98        Mgmi20         Mc*essen Medical                     Surgical          3068                   Cover. Probe                      F/3DSB        Tympanic Head(96/bx 22b Mgm120
                                                                                                                                                                                                        Lumeon
   848677                      CS      $175.65 Mgm120                   Mekasson             Medical         Surgical          2000                   Cover. Probe                      F/JOGO        Tympanic Head(96/br 22b Mgm120
                                                                                                                                                                                                        Lumean
   848577                      EA           $0.08        Mgm120         Mchasson             Medical         Surgical          3068                   Cover,        Probe               FI3069 Lumean Tympanic Head(96/bx 22b Mgmi20
  855094                       BX       $10.95           Mgm120         Mckesson             Medical         Surgical          3072                    Cover. Probe Filherm                                (500/bn 4bxics) Mgm120
  475663                       PR       $14.14           Mgm14          Mckesson             Medical         Surgical           14007                  Crutch.       Alum           Psh         Bin        Adj    Tall       Adit           Lf (Sprics)         Mgm14
   895110                      BX      $374.70 Mgm140                  Mckatson Medical                      Surgical          35                     Cryolherapy                Kit.         Trtmteennesl40buds/182ns (1)bx) Mgm140
   911820                      BX       528.76           Mgm10          Mckesson             Medical         Surgical           531                    Curene.          Ear      Oval           Wht         4mm            (50/br            10br/cs)         Mgm18
  911819                       BX       $31.14           Mgm18         Mckesson Medical Surgical                                532                    Curate. Ear Spoon Gry 2mm (50/bn 10todcs) Mgmie
  462548                       CT       $76.00           Ammgt         American Regent Lab                                      00517003126            Cyanocobalamin "b12", VI 1000meghnl 1ml (25AA) Amregt
   575831                      EA            36.90       Mckesn        MckessonPharma                                           04203710478            Debien.Drp8.5%0.5mzGylaxo
   226420                      EA           59.50        Mckesn        MCIWesen  Pharma                                         00000347501            Depo-Medini, VI 80mg/ml 1ml Spiz
   246042                      EA           $1.15        Mckesn        MeigassanPhamm                                           00041087025            Diphenhydramine, VI 50mghnl imi (25/bx) Sweet
   770881                      EA           $7.27        Samd          Saalfeld Redisbibudan                                    36241-74828            Disirtectant, Lysoi Crsp Un 10ar (12/m) Samd
   941709                      EA       $17.48           Bowman        Bomnan Mig Co                                            GLO3&OBis              Olspanaar Gtcve Trpi Wit Cid
   550196                      EA       $16.15           Bowman         Somman              Mig    Co                           GW-050                 DW,         GIcue   Ex Trpia Wire Somnen
   911779                      BX       $17.78           Pascmg         Pas        Wodd       Medical                           PS210                  Drape. Fenes Sir Tpt Blu 18x26(50tbx 6brics)
   192068                      BX       579.04           Corwic         Convatec                                                187658                 Dressing, Duoderm Cgi Str     4"x4°(20/bx) Convtc
   373777                      BX           $9.06        Mgm16          Mckasson Medical Surgical                               10·4285                Dressing,            N/adher              Sir       3x4        Li    (100/bx)            Mgm16
   440486                      BX       $34.72           Snwond         Sinih& Nephew                                           60000712               Dressing.            Ops  118*33/8 (20/bx 10bxles) Soland
                                                                                                                                                                                         Post-Op             6




   480942                      BK            $7.43        Mgme1         Mclasson Medical Sannical                               01-20050               Dressing. Peltalaim Oze 3x9 Sb(12/bx ObxA:s) Mgm01
   865253                      BX       $37.59           Pas740         Pas        Wodd Medical                                 2205                   Dressing, Peirolmium 3"x9" (50/bn 4bdes) Pas740
   10214                       CT       $39.27           Kendal         Mandal            Healheele                            7943                    Omsaing, Telia Adhov Str
                                                                                                                                                                                 3·x4°(100?ct) Kendal
   9962                        CT            se.82       Kendal         Kendall            Heallhcare                           1981                   Dressing,            Telia         Sir        2"k3"       1's       (100tci)            Kendal
   048430                      BX            39.84       Mgm16          Mckesson Medical Suiginal                               1018                   Omssing.             Tubir         Elas         Net       Sz3         (10bzA:s)
   183164                      BX       $40.42           Kendal         Kendal Heathcare                                        8904413608             Dressina.            Vaseline                 Foi     Pk Str               3x9       (500x)       Kendal
   563230                      BT            $2.38        Mgm60         Metesson Medient Surginat                               $7000033805            Ear      Wax Drops,                    Drp       .50E      (48btícs)                 MgnOD
   889126                      EA       $78.61           Dreasy         Dociar Easy Medical Prod                                EWKITWRO               Eamash Elept-t ¾K
   $36376                      BX       552.00            Mgm120        Mellesson             Medical Stagical                  87-230                 Elecimde. Ekg Tab Resing OWed 100      kl Myn120
   536376                      CS      $214         40    Mgm120        Mchesson              Medical Surgical                  87-230                 Elenbode. Ekg Tab Readng (10fed 10cdipk Myn120                                                     1




   636376                      PK        $5.36 Mgmt20                   Mchessen              Medical         Sag1cal           87-250                 Elechade. Elig Tab Rosing (tWcd 40cdipk Mgm120                                                     i




   490619                __    CT      5525.00 Mckean                   MckassonPhanna                                          49502050002            Epl·PertSyrA3mg     .Sml1:imt(2Act)9dey!
   2eS260                      EA        $627 Hospre                    HospireWoddnideInc                                      492134                 Ep           Alg0.tmghn110ml2OggtX Oy)Hospra
   581521                      EA            54.25        Hospra        Hospira Waddwide Inc                                    724101                 Epinophrine. Amp imghnt imt 1:1,000(251þk) Hospra
  Hilda     van   Hoek                                                                                                                                                       Cust Se (800)9468199, Fan (407)                                                                 SSL    7818




                                                                                                   CONFIDENTIAL                                                                                                                                                    500181
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 4 of 33 PageID 1752
514:54946562- Dalton       Benson    Md                                                      Rapid         Order Form,   as    oF:   2/2/2015                                                                                                                       Page   2   of   3




¥009712        _.,,_       EA         $79.00       Fahsci    Fisher     seloniño                                         191500470              Byewash Slaign. Faucat Fehsci
 911894        ,   .....   SK         $11.82       Pesni2    Pas Wodd Medical                                            4792                   Gauen, Bordered Sir4x4 2x2 (10hn 10todos) Paard2
 921894        _   _   _   BK          $5.97       Mgm14     Mdnesson Medical Surgical                                   14428                  Gkme. Emain Ltm Pf TeactLa (10Mm 10tadca)
 921503                    BX          $6.59       Mgm14     Mckassan Medical Surgical                                   14·420                 Giove, Exam Ltr                      PF    Text Med (10Mar                           10tu¢cs)
 921595                    EA          30.07 Mgm14           Mchesson            Medical            Surgical             14428                  Glove.      Emun           Lix       PPText            Med     (10Mut 10turA:s)
 921592                    BX          $5.97       Mgm14     Mekassan Medical Surgical                                   14424                  Glove, Exam Ltz Pt Text Sm                                    (90Mut 10brics)
 921592                    CS         $59.70 Mgm14           Mckasson Medicet Surgical                                   14424                  Glove, Exam Ltx Pf Text Sm (10Œbx 10todes)
 705878                    Ex          so.97       Mgm14     Mchesson            Medical            Surgical             14.09780               Glove. Exarn NIII1Pf Skt Lg (20Mm) Mgm14
 301233                    EA        $128.40       Wa        Welch Aign               Inc                                7100        A          Handle, Rochargeable Batory Wat Plug in 3.5v                                                          Wa
 979900                    EA          $7.37       F1md      Flodda Medical                  Sales                       FMS4133                Holler     Mit,     (20tcs)
 97eeen                    EA          $7.03       Fimd      Flodda Medical                  Sales                       FMS·828                Hoher      KII.     (20/cs)
 142179                    EA          $0.74       Mgm23     Mckesson Medical Surgical                                   25-00012               Hydmgen Peroxide, 3% 1602 (12/ca) Mgm23
 739231                    BT         $52.40       Mckean    Mahesson Pharma                                             68740040005            lbuprolen. Tab 800mg (500/kit) Gemnet
 584291                    EA        $208.99       We        Welch      Allyn         Inc                                79910                  Illuminator,         Vaginal               Cordiess           Wicharg                Stand      Wa
 482515                    EA          $7.87       Smsphm    Bdstoi     Myers          Squibb                            29305                  Kanalog-40. VI 40mglini imi Smsphm
 333340                    PK         367.73       Hospm     Hospira      Woddwide                   Inc                 379501                 Keinotac Tmmelhamine. Sdv 30mgemt                                                     imi (25tph) Mospra
 854880                    SA          $5.07       Pas03     Pas      Wortd      Medical                                 221                    LaceraSon            Tray,           Wilnstr        (20/cs)                PsaC3
 747065                    EA          $2.13       Hospra    Hospira Woddwide Inc                                        317801                 Udocaine            Hci     +epi.          Ftv    1%      20ml             (25¢tm)     Hospra
 338518                    BA          36.79       Hospra    Hospira Wortdwide Inc                                       *18301                 Lidocaine           Hd      +epi.          Sdv      2%       20ml           (Spk      SpkA:s)        Hospra
 918513                    EA          $1.65       Appphm    App Phmnacaulical t.ic                                      93828020110            Lidocaine           Hcf.     Mdv           1%      10ml       (25/pk) Frkaus
 243241                    EA          $2.11       Hospra    Hospire Worldwlde Inc                                       427101                 Lidocalne           Hci.     Mdv           2%      20ml       (25pk4pk/cs) Hospra
 711508                    EA          $2.30       Makean    Mckesson            Pharma                                  00003139864            Udocaine            Hci.     Sol          Viscous         2%           100ml        equal
 883378                    EA        $169    87    MgmSt     Mckeseen Medical Surgical                                   551                    Ught.     Exam           WI35w             HaloOen            Lampbge
 941027                    CS         $31Als       Calbag    Colonial Bag Corporation                                    3474                   Uner 24x33                15gl       Red         250/cs        1.2mic              Colbag
 788484                    EA          $1.37       Mgm110    Mckesson Medical Swgical                                    1194919                Lubricating          .leiy.          Tu     Sir    4oz       FWTop (124x) Mgm110
 234643                    EA          $3.96       Hospra    Hospire Wolidwide Inc                                       158010                 Marcaine            Hd.     Sdv           Pf     0.5%        10mi          (10am) Hospra
 226057                    BK         $20.73       Mgm10     Mckesson Medical Surgical                                   91-2000                Maak.      Face          Proc        Whisorlearip Lf Blu (254x                                  4hides      Mgm10
 911719                    EA          51.12       Pesemp    Pas      Wodd Medical                                       32033                  Mask. Oxy            Lf Med           Conc7'tu (50A:s)
 854835                    BA          30.02       Mgmía     Mctesson Medical Surgical                                   5055                   Meler,      Glue      Quintet              Auto        (20Fcs)             Mgm18
 887539                    PK         383.77       Pabant    Fabricanon Erterprises Inc                                  12-187040              ManoMament Disp 40 Place
 336665                    CS         $19ß5        Teilbc    Talener Medical                                             1805                   Mouthpiece, Peak Fkur Olap (100/cs) Tedix
 919562                    CO         SS7AO        Mgm141    Mckesson Medical Surgicut                                   789                    Moulhpiece. Spiretle (SOfcs) Mgm141
 911727                    CS         $57     00   Pasenip   Paa      Wodd Medicai                                       32844                  Nebidizar. Wknoulhpc Lf Adit 7tu (60?cs)
 911727                    EA          $1.14       Pasemp    Pas      Wodd Medical                                       $2004                  Nebulhar, WImouthpc Lf Adit 7tu (SOles)
 153528                    EA         $89.01       Drvmed    Ddve Medical                   Design         &             BOSOD                  Nebutzericompmssor, PulmeAide Willir 5610d Devas
 721354                    BK         $19.44       Mgm102    Mckasson Medical                        Surgical            102-N1818              Needte. Safety 180x1" (100thz anxics) Mgm102
 721381                    BK         $17.36       MgM102    Mckesson            Medical             Surgical            102-N2318              Needia. Safety 23gx1" (100thx 8br/cs) Mgm102
 721363                                                                                                                                                           25gx1·
                           BK         $19.44       Mgm102    Mckesson            Mecical             Surgical            102-N2518              Needia. Safety           (100     8brics) Myrn102              x




 721367                    BR         $17.30 Mgm102          MCkessari Medical                       Surgicat            1024        !!0058     Needle. Safety 30grt/2" (10Wbr Obrica) Mgm102
 833025                    SX         $31.01       Teruma    Terumo           Medical          Carp                      8032325                Needle, Sity Surguard3 23gx1" (100/bx abrics) Terumo
 833028                    BK         $31.01       Tensno    forumo Medical Corp                                         SG3-2526               Needle.   Sfty Surguald3 25gxt'(100/br     abrics) Tensta
 681496                    BK         $28.12 Temme           Terumo       Medical              Corp                      802.3013               Needle. Surguard2 Sny 30gx112" (100/br abries) Terumo
 689523                    BT         $27.38       Mcheen    Mtkesson Pharma                                             00071041824            Nurastat, Tab Subi0.4mg (100fbt) Opfle
 911083                    EA             $4.08    Pasemp    Pas      Wartd      Medical                                 802                    ointment. Trpi Antibionc   loz (12/bx 12bn/ca)
 910029                    EA             80.01    Claris    Claris     Ufesciences                  inc                 30000001285            Ondenselton, 2mahni2ml VI (25nnò Claris
 495816                    EA        $172.08       Wa        Welch       Aign         ino                                23810                  Oloscope, Mactaden Olag Wa
 181416                    EA        $181.48       Wa        Welch       Alyn         Inc                                22820                  Otoscope. Throat Ilkan WAsa Bellery Hudi We
 $$3583                    EA         $74.00       Of        Graham           Field         Heath Producis               4802008                Oximater, Pulse Dig Fngr Ada
 854713                    EA         $84.29       Pasemp    Pas      World Medical                                      821                    Oximater. Pulse Fngr Spo2 2aea(300/m) Psacmp
 191089                    BK             $1.85    Mgm10     Mc&assan            Medical             Surgical            58-204                 Pad, Alcohol   Prep Sir Med (200AnG     Mgmte
 191089                    CS         $33.00       Mgm16     Mckesson Medical Strylcal                                   5&204                  Pad. Alcohol   Prep Str Med (2000x) Mgm16
 860332                    PK         $31.03       Wa        Welch       Allyn        inc                                106308                 Paper. Chart               Fleeg           Monit Op150 (200st¢pk                              6pkees)      Wa
 113tt7                    CS         $39.37       Mgmig     Mctesson Medical Surgical                                   1&814                  Paper.       Table   21"x225' (12tves) Mgm18
                                                                                                                                                                           Smooth
 910$74                    CS         $3024        Mgmt43    Mckasson Mecical Surgical                                   099                    Paper. Table Smih Emn Wht 21"x200 (12rt/cs)
 464004                    EA         $10.48       Pilow     The Piow Faciary                                            TPF-40005              Pilow. Chomsoft Blu idat 2(fx26" (12/cs) PMow
 148373                    CS         $22.26       M0m18     Mchesson            Mecical             Surgical            18    917              PMowcase,             Tg         Wht           21930      (100¢œ)              Mgm18
 330508                    PK        $702.12       Mrkvao    Merck       Co                                              00000494300            Pneumovax. Sdv 2Smcg/D.5ml                                             0.5ml        (100pk)     MrkWao
 $53303                    EA         $82.25       Papsed    ParStorie Products                        Uc                42023010401            Ppd      ApEsal,          VI 5tufD.1ml                 1ml
                                                                                                                                                                                                  (10tastM)                            .inpphm
 803813                     KT       seso.ss       coagm     congumense, Inc.                                            esF23.e4               Prema        lot.    Bid      Cai          Congdens    Melr            1             Mnl      ock Guide Congen
 252743                    EA          $786        SMare     Ski Care           Corp                                     503214                 Protecdor.          Heel         &    Elbow            Med         Skige
 221549                    BK         888.94       Miten     Milan Instrument (Integra Yk)                                      34              Punch,       Biopsy          Sir          Dtap     4mm         (50/bx)             Mitex
 221549                    EA             $1.78    Miltex    Milax Insbument (integra Yk)                                33·34                  Punch.       Blopsy          Str       Disp       Amm          (50/bx)             Mitex
 222860                    BK         $05.43 Milan           Mitex instrument OntegraYlÒ                                 A35                    Pund,        Biopsy           Sir      Disp        Smm         (50/bx) Millex
 222880                    EA             $1.91    Millax    Milex Instrument (inlagra Yk)                               3845                   Pund.        Biopsy           St          Disp     Smm         (SOftm)             Miltex
 221500                    UK         897.08 Mitax           Malen insinsnent Ontagla Yk)                                MSS                    Pund.        Biopsy           Sir      Disp       emm          (seen* Milax
 221550                    EA          *1,98 Milax           Maar insinanent (Ininga Yk)                                 33.80                  Punch,       Giapsy          Sir          Olsp     Gmm         (50¢taÒ Mitex
 222070                    BX         $08.38       Millag    Mmex Insbument (Inlegra Yk)                                 &37                    Punch,       Biopsy          Sir          Disp     Smm         (50    x) Milex

 222870                    EA             $1.03    Mitant    Mmer instnanent (Integra Yk)                                33·37                  Punch,       Biopsy          Sir       Disp        Smm        (50/tnò MIIIer
 278455                    BX         $57.82       Acclec    Acculac          Blades          too                        72-00014000            Razar,   Dermablade (60/hx) Amraz
 474051                    EA             30.37    Mgm16     Mchessan            Medical             Singical            16-RE24                Razar.Oisp Shave Ptep Obl Edge Lf (24dbx studes) Mpn16
 001182                    EA       $1,825.33 Midmrk         Midmark Colp                                                44004119               Reorder, kynark Digital Midnyk
 854495                    EA          $18.51 Pascmp         Pas      Wodd Medical                                       32028                  Resuscitalor. Disp Li Whnesk (Sics) Pssidc
 937918                    EA             $4.50    MgmSB     Mckassan Medical                        Surgical            53-27037-18            Sanlazer. Hand Aloe WMump 18at (12/cs)         MgnSS
 855028                    EA          $6.00 Pes707          Pas      Worm Medical                                       7508                   Sanilizer, Hnd Gel W4mp 10az (12/cs)       Pas707
 911766                    BX         $17.95 Postmp          Pas      World Medical                                      1843                   Scalpei.  Safety Disp 910 (10    50brica)                          x




 011787                    BX         $17.95 Psacmp          Pas      WorM Medical                                       1844                   Scalpel.  Safety Disp 811 (10ftm SObxics)
 854936                    EA             $7.26    Pes701    Pos      Wodd Medical                                       OGB23                  Sdsaor. Lister Bndo 4.25" Pas701
 854936                    EA             $6.06    Pes701    Pos      Wadd Medical                                       OGB25                  Sdsser. Utmy Sk 7.5' Pas701
 447812                    EA         $19.54 Keruap          Kendet Healhcare Pmd gesp)                                  MAXN                   Sensor. Oxy Ctr Neonatafadit (24/cs)    Malmed
 40421                     CS         515.31  Mpn18          Makasson Medical Slagical                                   1&B24                  Sheet.   Drape 2ply Wht 40x48 (100fes) Mgm18
 852180                    BK           88.01 Mgmte          Mckesson Medical Surgical                                   16.3657                shoecouer. LiNiakid Blu XIg (50pdbx 2bxles)
 234397                    EA         312.82 Maksan          Mckessan Plauma                                             61510013120            Sivadene Sad, Cnn 1% 20gm Tu 9mome
 ggggga   ¡4
                           EA         $21,30       Mekaan    Mckeason Pharma                                             43500021065            Savadene Sad. Onn                              1¾
                                                                                                                                                                                          9404199, Fax (407) 851-7818



                                                                                             CONFIDENTIAL                                                                                                                                                geoggy
                                                                                        m      54945562 Dakon
                                                                                                      -
                                                                                                                Benson     Md                                               Rapid     Order Form,    as    of:2/2/2016                                                                                                                 Page   3   of   3
                                                                                    -
                                                                                        310000                  PK        $134.07 Meheen          Molosson Pharrna                                   00000005122         SobMedml. VI Aov 125mg/2ml 2ml (2Sipk) Spng
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 5 of 33 PageID 1753




                                                                                        487037                  BG         $20.65 Wa              Welch  Alan Inc                                ,
                                                                                                                                                                                                     52434     U         Specula.  Ninopc  4.25mm (345u 25tutbg 10bg/cs) Wa
                                                                                        584270                  BX         $50AB Wa               Welch Alyn Inn                                     80001               Specula,  Vaginal  Kleenspec Prem 500 Med (24bw4tud Wa
                                                                                        257005                  EA         34281 Amding           ArnericanDiagnosãoCorp                             720.11ASK           Sphygs,Diagnostix720AditSikAmdiag
                                                                                        883874                  EA           30 80      Pio       Kensinglen Medical Holdings                U       H3300               SpH Kit System. BAS.K. Pio
                                                                                        484875                  BA           30    SS   Sanac     Salistec   Amalica
                                                                                                                                                              Of                                     17121               SpH Kit. Ezy Clean   Plus Fibody FI (24tes) Sanec
                                                                                        919004                  EA       $1.297    OD   Mgm141    Mellesson        Medical      Surgical             786                 Spkometer System. Wlo Prinier
                                                                                        9975                    BG           $2.18      Kendal    Kendall     HeaNhcare                              2140                Sponge,  Gze 2'"x2°8pfy (200eg) Kendal
                                                                                        384759                                                    Dukal Corp                                                                                                           4"x4°
                                                                                                                BG           $3.21      Dukal                                                        2104                Sponge.            Gze N/wvn(20000) Dukal
                                                                                        911823                  BX           $6.13      Paard2    Pas   Wodd Medicat                                 514                 Sponge.            Gre         Syn       N/mmn          4ply       4x4       (200&x 10bxics)         Pastd2
                                                                                        476709                  PK          $7.20 Mgnit0          Mchassan         Medical      Surgical             10·40444            Sponge,            Nemovn              Hi Abstb             4"m4"        4ply    Li    (200/ Mgm18
                                                                                        854481                  EA        $102.43 Pasemp          Pos   Wolid Medical                                311                 Stand.       Mayo              A4|     Ctr    Cair
                                                                                                                                                                                                                                                                                     tax12.5·         Psacrnp
                                                                                        885100                  EA          $436 Pas?40           Pas   World       Medical                          2134                Stdp,      Packing W)Iodo                       Lf     2"    (12/cs)         Pas740
                                                                                        854611                  BX         $54.83 Pasid2          Pss   Wotid Medical                                4828                S*         Sut Reint il4x4" (500&x 4tura:s)                                           Paard2
                                                                                        911793                  EA           $1.00      Pascznp   Pas   World Medical                                240P                Suture      Removal Tray. MU (60A:s)
                                                                                        221150                  EA           50.88      MornO3    Mckesson         Medimi       Sulgical             2&5427              Sulure Rernoval                       Tray,      Mil        (504:s)       Mgm03
                                                                                        195254                  EA           $1.20      Cypms     Cypress       Medical       Products               81-01               Suture       Removi Tray,                      Melal (50/es) Cypres
                                                                                        883166                  BK         $110.99      Surspc    Surgical      Specialdes                           JaeaeN              Suture.          Poly        Ptolene           5m       18"        (12/bx)
                                                                                        907010                  BX          $85.74      Mgm130    Mckeason         Medical      Surgical             SGSBOG              Sulure,          Polypr Blu 44 Dam13/p3 18" (12/bx)
                                                                                        863715                  SK           $7.15      Mgm124    Mcitesson        Medical Surgical                  102-S3C             Synnge. U               (100/bx 24bsics) Mgm124
                                                                                                                                                                                                                                                  3cc
                                                                                        863717                  BX          $12.15      Mom124    Mckasson Medical Surgical                          102-SSC             Syringe.           U     Scc         (100Anc         20tades) Mgm124
                                                                                        772139                  BX          $39.00      Mgm102    Mckesson Medical Surgical                          102-Sifr1025588     Sydngekxil, Safety icc 25gsse" (100km 4bxk:s) Mgm102
                                                                                        850818                  BX          $19ß2       Mgm120    Mckeason          Medical     S                    20540               Sydngeknil. Safety tcc 25gxsta" (Somx 4br/cs) Mgm120
                                                                                        003702                  BX          310.29      Mgm124    Mckesson         Medical      Surgical             1024;NT10200B       Sydnga¢ndl.   Tb Delachable icc 25gx54" (100/bx Mom124
                                                                                        944358                  BK           54.41      Mgm11S    Mckesson Medical              Surgical             100193              Tape.   Paper Prem 1"x10yds (12/tec 10bxtes) Mgm116
                                                                                        951313                  KT          $32.57      Mgm32     Mckesson Macical              Surgiesi             5002                Test      Kit,      Udnamerum(25/kt)
                                                                                                                                                                                                                                            Preg         Hql
                                                                                        447290                  KT          $77.99      Quidel    Quidel Caip                                        20122               Test      KR.      Qtdekvue              *
                                                                                                                                                                                                                                                                        Strop        A   (25/kO          Quidel
                                                                                        854636                  BX          $19.72      Mgm16     Mctesson Medical              Surgical             5069                Test      Ship.         Gluc          Quinlet        Ac      (50ibx 20brics) Mgmis
                                                                                        521959                  PK         $218.77 Hemaae         Hammense Inc                                       100139              Test      Sirip,        Pt     inraio         Pt Fibid          CItTest(484*) Homose
                                                                                        911797                  BX          $16.75      Pasemp    Pas   Wadd Medical                                 508                 Test      SIAp.         Unna          2gp      (100/bx             10bnics)           Psacmp
                                                                                        826219                  PK         $189.00 Akom           Akorn ine                                          17478013101         Tetanus            Dip       Tox,       Sdv     Adit         0.5ml       (10/¢k) Akam
                                                                                        855083                  EA         3219.30 Mgmi20         Mckasson Medical              Surgical             3000                Thermometer. Tympanic MOmi20
                                                                                        481134                  PK          $15.24      Dreasy    Doclor     Easy     Medical        Prod            TW                  TIP, Sng! Use Elephant Ear Washer (20/pk) Dreasy
                                                                                        60504                   BX              80.95   Kdape     Kimbody Cladt Pforessiong!&                        21400               Tissue.  Facial Kleenex (100fbn 36bxics) Kd-pc
                                                                                        00594                   CS          $34.20      Kclapc    Kimbody Clark Professiongi&                        21400               71ssue.  Facial Kleener (100¢bn 30br/cs) Kclapc
                                                                                        259374                  CS          $23.89      GrWer     GrWnn      Care    Uc                              1722                Underped, 23x24 (200?cs) Griik:r
                                                                                        768030                  CS          $46.73      Tidi      Tks   Products       Uc                            19660               Underped. 2ply Fk!!¶17x24 (50¢by Obg/cs) Tidi
                                                                                        477563                  PK              $5.75   Mgmis     Mckesson Medical Surgot                            18.16050            Underped, 3ply Tissue Blu 17x24 (50fpk Spk/cs) Mgm18
                                                                                        997003                  BX              $7.64   Mgm16     Mckasson          Medical     Surgical             2067                Unna       Boot,          4"     (inac        12butcs)             Mpnis
                                                                                        854637                   BX         $39.57      Pasemp    Pas    Wodd       Medical                          506                 Udne        Test         Skip, toegl (100th:10brics) Psacmp
                                                                                        337319                  EA              55.44   Hospra    Hospira Worldwide Inc                              915701              Vitamin          K1,      img/0.Stri0.5ml (25/þk) Hospra
                                                                                        954983                  EA          $44.16      Hospra    Hospira Waridwide inc                              915801              VRamin           K1.      Amp           10mg/ml              imi      (25/hs) Hospra
                                                                                        853506                  EA          $30.00      Dreasy    Oockx      Easy     Medicai         Prod           RW                  Washer, Ear Rhino (10?cs) Dreasy
                                                                                        461135                   EA         $3528       Dreasy    Doctor     Easy     Medical         Prod           EW                  Washer, Elephant Ear WI35ps    Dinesy
                                                                                        883383                   EA         $89.00      Mgm81     Mckseson          Medical     Surgcat              4805                Wastecen. Step-On Rec Red 32qt
                                                                                        883565                  EA          $64.00      MynB1     Mckasson Medical Surgical                          4876                Westacain.    Stemon Sq Red 32qi
                                                                                        883373                  EA          $55¾        Mgmal     Mckeeson Medical Surgical                          313                 Waslecen, Simpen Sq Wht 32ql
                                                                                        239033                   EA             $2.38   Hospra    HospiraWoddwide Inc                                397703              Water Baciertosi-Sc. Ftv 30ml (25/¢k) Hospra
                                                                                        239939                   EA             $2.83   Hospra    HospiraWorldwide Inc                               488750              Water Statile, Sdv Pr somi (25/þk 4pk/cs) Hospra
                                                                                        733254                   EA             $3.50   Mgm37     Mckeason          Medical     Surgical             3T4290              Water,           irr Sol        Str     SOOml          (18/cs) Mgm37
                                                                                        854670                   EA             $1.75   Psside    Pas    Wadd       Medical         Rdc              6260                Walar,           Sir     Screw           Top     250ml             (24/cs)       Pssrdc
                                                                                        854710                   EA        $218.07      Pascmp    Pas    World      Medicat                          717                 Wheelchair. Wlawng                              Ftrat        450Ib        22"    Poside
                                                                                        721670                   CS          558.35     Saild     Saalfeld       Redimiribudon                       19200.78849         WIpe.        Lysel           Disinfecient Cilrus (1104:t Octics) Saind
                                                                                        721670                   CT             89.73   SaWid     Saaltaki Redisidbunon                              192478849           Wipe.        Lyact           Disinfectant Citrus (11042 6ctics) Salid
                                                                                        855029                   EA             $7.94   Psa707    Pss    World Medical                               205                 Wipe.        Wet         Disint   6x6.75" (160fee 12eales) Pas707
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 6 of 33 PageID 1754




    From:                       Van Hoek, Hilda K

    Attendees:                  Cindy Borgnis (cborgnis@primecarelic.com)
    Location:                   1214 Mariner          Blvd., SH, Florida
     Importance                 Normal
           eci                  Prime care       /   Meet
    Statt Ïime                  Frl   1/8/20t6 3:30:00 PM
     End   fime)                Fri 1/8/2016 4:00:00 PM

            tedÀ   endees:      Cindy Borgrús         (cborgnis@primecarelic.com)

     MyÑfAce       atj214 Mariner      Blvd, Spring Hii.     We are   in   the Seven Hills Plaza next to the   YMCA. Are   you
     comingp       da     ce




                        bedicated     Fax Line




                                                            CONFIDENTIAL                                                         000810
        Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 7 of 33 PageID 1755


To:                 Van Hoek, Hilda              K[Hilda.VanHoek@McKesson.com]
From:               Cindy Borgnis
Sent:               Mon 10/23/2017 7:01:38 PM
Subject:            RE: (External] Fwd: [External] McKesson Cart #51700613                             needs your approval

 HLHilda,       I    never got         a   new    password.       I   really need to approve   a   few things for Crystal River Office. CB


 Cynthia       Borgnis
 Administrator
 PrimeCare, LLC
 1214 Mariner Blvd.
 Spring Hill,        Fl.       34609
 (352) 796-9994
                                - Dedicated
                                                                                                                             6
 (352) 796-9934                                  Fax Line




 Disclaimer:
 This email   message along with any attachment (s) are for the sole use of the inteneded recipient(s). Information
 contained in this message may be private and confidential. Any unauthorized reviewing, usage, disclosure or
 distribution    prohibited. If you are not the intended recipient of this email, please conact send via reply email
                           is
                                                                                                                                                 and
 destroy all copies of message ad attachments.



 From: Van Hoek, Hilda K [mailto:Hilda.VanHoek@McKesson.com]
 Sent: Friday, October 20, 2017 11:56 AM
 To: Supply Manager                    <SupplyManager@McKesson.com>
 cc: Cindy Borgnis <cborgnis@primecarellc.com>
 Subject: [External] Fwd: [External] McKesson Cart #51700613                                   needs    your approval


 Hi SM
 can    you please read message below from Cindy? thanks hilda

 Get Outlook for iOS

From: Cindy Borgnis <cborenis@primecarellc.com>
Sent: Friday,                  October 20,         2017 11:51         AM
Subject: FW: [External] McKesson Cart #51700613 needs your approval
To: Van Hoek, Hilda K <hilda.vanhoek@mckesson.com>




Hi    Hilda. tried to approve this request for supplies but the system is telling me need to reset my Password. clicked
                I

                                                                                                                   I
                                                                                                                          "reset" and        I         I




did not get am email back to initiate     new password. Can you help me with this?
                                                              a
                                                                                       need to approve this and all others that come
                                                                                                                        I




thru.    Thanks    lot! CB a




Cynthia Borgnis
Administrator
PrimeCare, LLC
1214 Mariner Blvd.
Spring Hill,        FI.    34609
(352) 796-9994
(352) 796-9934                 - Dedicated    Fax Line




Disclaimer:
This email                message          along with any attachment (s) are for the sole use of the inteneded recipient(s). Information
contained            in this message             may be private and confidential. Any unauthorized reviewing, usage, disclosure or
                                                                            CONFIDENTIAL                                               000973
    Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 8 of 33 PageID 1756


distribution   is       prohibited.       If   you     are   not the intended recipient     of this   email, please conact send via reply email and
destroy all copies         of   message ad attachments.




From: customer.systems@mckesson.com    [mailto:customer.systems@mekesson.com]
Sent: Tuesday, September 26, 2017 3:13 PM
To: Cindy Borgnis <cborenis@primecarelle.com>
Subject: [External] McKesson Cart #51700613 needs your approval



                                                                                                                          McKesson      Medical-Surgical


          Cart #51700613 Needs your Approval



                                                                                                                                              Logm




          Currently Needs Approval



          Reason


          All Orders Require Approval




          PO                                            Cart   #            Created By                 Submitted                                        Total


          DR        GONZALEZ                            51700613            Kendra Fruh                9/26/17     3:13:16 PM                        $110.83




           Account         #55362255                                                        Shipping To #55362256


           PRIMECARE DOCTORS                     LLC                                        DR EVELYN GONZALEZ-ORTIZ
                                                                                            CIO PRIMECARE DOCTORS LLC
                                                                                            9030 W FORT ISLAND TRAIL STE         1




                                                                                            CRYSTAL RIVER, FL 34429




          item      #            Desenption                                   Mfg   #                       UOM                 Pace    Qty             Total


          701205                 ONDANSETRON,MDV 2MGlML                       00143989001                   EA                  $3.10    10            $31.00
                                 20ML


                                 In   stock,   ships   from your local   warehout0NFIDENTIAL                                                            000974
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 9 of 33 PageID 1757




    775315             ETHYL CHLORIDE, FINE STREAM                       0038-6000-113             EA                $40.55           1          $40.55
                       3.5OZ (12/DZ)


                       In   stock,    ships   from your local warehouse




    300448             LIDOCAINE HCL, MDV               2% SOML          00409427702               EA                    $4.44        1           $4.44
                       (25/PK 2PK/CS)


                       In   stock,    ships from your local warehouse




    665326             PROMETHAZINE,VL 25MGIML 1ML 00641092825                                     EA                    $2.36        4           $9.44
                       (25/PK)


                       In   stock,    ships from your local warehouse




    333341             KETOROLACTROMETHAMINE,                            00409379601               EA                    $2.54       10          $25.40
                       SDV 60MGI2ML (25/PK)


                       In   stock,    ships from your local warehouse




                                                                                                                                 Total:         $110.83




    Approval History



    Who                       Reason                                                                          Approver               Approved   On


    CDELANEY                  AII Orders Require Approval                                                     CBORGNIS               Pending




          Questions? Contact Technical Support @j-800-422128_0


          1·
               L   U         A1      msys                                         (      Morefrorn McKesson




          Please do not reply         to   this auto-generated   emait   CONFIDENTIAL                                                                000975
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 10 of 33 PageID 1758



       MCKESSON MEDICAL-SURGICAL,INC.- PROPRIETARYAND CONFIDENTIAL INFORMATION


       Confidentiality Notice: This e-mail message, including any attachments, is for the sole use of the intended recipient(s) and may
       contain confidential and proprietary information. Any unauthorized review, use, disclosure or distribution is prohibited. If you are
       not the intended recipient, please contact the sender at                                   and then permanently destroy all copies
       of the original inessage.




                                                          CONFIDENTIAL                                                                000976
     Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 11 of 33 PageID 1759



Organizer:                   Van Hoek, Hilda      K[Hilda.VanHoek@McKesson.com]
From:                        Van Hoek, Hilda K

Location:                    31158 Cortez Blvd.         Brooksville,       Florida   34602
Imporlance:                  High
Subject:                     Go by to issue   pickups
Start Time:                  Wed 1/20/2016 1:30:00 PM
End Time:                    Wed 1/20/2016 2:30:00 PM
Required Attendees:          Clndy Borgnis (cborgnis@primecarellc.com);               Maria Jimenez

BRING CATALOGS



     Bill TO Y      Ship   sT    DP   Acet.   Mgr   v     .
                                                              yo   .                   ,.s..aume. ....,.   .              Address
   5.53§gg).       55.3233§.l.        VAN HOEK,                S       Primecare00ctors1.lC                     31158 Cortez Blvd            1:
                                      HILDA   K                                                                Brooksville, Fl. 34602



              41   54129191                                    "       "                                       ^**4 Mavland Orive            **
                                      GZPRIME




                                                                           CONFIDENTIAL                                             000812
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 12 of 33 PageID 1760

    Case 8:17-cv-02447-CEH-AAS                              Document              21        Filed 12/13/17             Page     1   of 22 PagelD 325




                                                UNITED STATES DISTRICT COURT
                                                 MIDDLE DISTRICT OF FLORIDA
                                                      TAMPA DIVISION

    HILDA VAN HOEK,

               Plaintiff,

    v.                                                                                       Case No.          8:17-ev-2447-T-36AAS

    MCKESSON CORPORATION; PSS
    WORLD MEDICAL, INC.; MCKESSON
    MEDICAL-SURGICAL INC.; and MCKESSON
     MEDICAL-SURGICAL TOP HOLDINGS
     INC.,                                                                                                             Á


               Defendants.


                 FOURTH AMENDED COMPLAINTAND DEMAND FOR JURY TRIAL

               Plaintiff HILDA VAN HOEK, by                         and         through      her       undersigned attorneys,         sucs   for   damages


     and    other relief for        sex   discrimination       in    compensation,                 terms,      and   privileges of employment            and


     retaliation committed by Defendants McKESSON CORPORATION;                                                          PSS    WORLD MEDICAL,

     INC.; McKESSON MEDICAL-SURGICAL INC.;                                                   and        McKESSON MEDICAL-SURGICAL

     TOP HOLDINGS INC. Plaintiff brings                            this action under               Title    VII of    the   Civil Rights Act of        1964,


     as    amended, 42 U.S.C.             §   2000e    et   seq.    ("Title VII");            and the       Florida Civil Rights Act,              Fla. Stat.


     §§ 760.01       to 760.11       ("FCRA").

                                                             Jurisdiction and Venue

                1.        In    this      action,     Plaintiff      is        seeking      monetary relief            in    excess   of $15,000         and


     injunctive relief,        as   available under Title            VII, 42          U.S.C.       §    1981a, and the       FCRA.

               2.         This Court          has   jurisdiction under                 28    U.S.C.       §§    1331 and      1441;   and 42 U.S.C.          §



     2000e-f(S).

               3.        Venue exists           in this     Court,        as    the   alleged unlawful employment practices occurred
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 13 of 33 PageID 1761
    Case 8:17-cv-02447-CEH-AAS                                   Document               21        Filed 12/13/17                      Page         2    of 22 PagelD 326




     in   Hillsborough County, Florida.

                                                                                    Parties

               4.                Plaintiff Hilda             van Hoek resides            in   Valrico, Hillsborough County, Florida.                                   She has


    been    employed             as   a   sales      representative             since    1994 by        Physician            Sales &               Service, Inc.,        and its


    successors            and    related entities, Defendants                       PSS       World Medical, Inc.; McKesson Corporation;

    McKesson Medical-Surgical Inc.;                             and       McKesson Medical-Surgical Top Holdings Inc.

               5.                On    March         26, 1998,       Plaintiff's employer Physician                          Sales          & Service, Inc., changed

    its   corporate        name to PSS               World Medical, Inc.

               6.                The entity           so   renamed         is   Defendant         PSS    World Medical, Inc. (hereinafter "PSS

    World").         PSS    World         at   all   material     times         employed more            than          15   employees.

               7.                PSS      World registered "Physician                         Sales &    Service"            as       its    fictitious       name    in 2004,


    and    renewed         the    fictitious         name in 20       l   2.



               8.                Defendant McKesson Corporation ("McKesson")                                                is    a    foreign corporation doing

    business         in    Florida.            McKesson's corporate headquarters                                  is    located         at        One Post       Street, San

    Francisco, California. McKesson                            has    employed          more than        15       employees at               all times        material   to this


    action.

               9.                On February 22, 2013, McKesson acquired PSS World                                                                 as    a    wholly owned

    subsidiary.

               10.               On October            31,    20l4,       PSS    World acquired               a        Florida company                   named       Physician

     Sales &        Service, Inc., which               then ceased to exist              as   a   separate        entity.        In the       Agreement          and Plan     of

    Merger that effectuated that transaction,                                   PSS     World      agreed         to "assume                all    of   the   liabilities   and


    obligations" of Physician                        Sales &    Service, Inc.

               11.               The company Physician Sales                                 & Service, Inc., that PSS World acquired on




                                                                                         2
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 14 of 33 PageID 1762

    Case 8:17-cv-02447-CEH-AAS                                                     Document                 21      Filed 12/13/17                     Page    3   of 22 PagelD 327




    October                    31, 2014, was              named         "PSS World Medical, Inc.," prior to March 26, 1998. On March 26,

     1998,            former               PSS    World Medical, Inc., changed                               its   corporate name                to   "Physician     Sales &                  Service,

    Inc.";            such date was                  the same           as    that when Defendant PSS World's corporate name                                                was               changed

    from "Physician                              Sales &        Service, Inc.,"                to    "PSS World Medical, Inc."

                           12.               On or about               July       1,    2016, PSS World's corporate name changed                                       to           "McKesson

    Medical-Surgical                              Top Holdings Inc." McKesson filed                                                the        name     change       with            the        Florida

    Department of                           State.        McKesson Medical-Surgical Top Holdings                                               Inc.    ("Holdings")        is       named           as   a




     defendant                       in this case.


                           13.               Defendant McKesson Medical-Surgical Inc. ("Medical-Surgical")                                                                      is        a    foreign

     corporation doing                            business        in    Florida. Medical-Surgical                         is   a    business          unit of McKesson. Medical-

     Surgical's mailing                              address           is    One         Post         Street, San Francisco, California.                            Medical-Surgical

     employs                    more than            15    employees.

                           14.               McKesson directly                         paid    Plaintiff      in 2014.         However, for             the 2014 tax year,                    Plaintiff

     received                   a     W-2 from PSS World.

                           15.               McKesson's headquarters address                                       was   the address            provided for        PSS     World               on the


     W-2 form issued to                              Plaintiff for           the 2014 tax year.


                           16.               For the 2015 tax year,                       Plaintiff received two W-2 forms,                              one    from   PSS              World       and


     another from Medical-Surgical.                                              The address               provided for            each       entity   on the      W-2 forms                  was    the


     same                 as        that of McKesson's headquarters. On                                            February             1,    2016, the     following information

     regarding                       the issuance          of   dual        W-2 forms                was    provided      to       Plaintiff: "You         will     have        2       W-2 forms

      .   .   .   .   .   one         from January 1-May                     3
                                                                                  l* that       is   on the old PSS system                     and one    from     June     1
                                                                                                                                                                                    -
                                                                                                                                                                                        December

     31" from                        the   Mckesson platform."

                               17.           For the 2016                   tax        year,        Plaintiff received              a        W-2 form from Medical-Surgical.




                                                                                                              3
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 15 of 33 PageID 1763
    Case 8:17-cv-02447-CEH-AAS                                Document         21         Filed 12/13/17             Page     4   of   22    PagelD 328



     McKesson's headquarters address                         was    the address         provided for Medical-Surgical                  on the     form.

               18.           In 2013,         Willie   C.    Bogan     was    corporate secretary of McKesson,                         PSS    World,    and


     Medical-Surgical; vice president                       and one    of two corporate directors of Medical Surgical;                            and   vice

     president       and   director of        PSS    World.

               19.           In 2014, Bogan was                corporate secretary of McKesson,                       PSS    World,         and   Medical-

     Surgical;       one   of two corporate vice presidents                   and      directors of        PSS     World;   and vice        president and

     director of Medical-Surgical.

              20.            In 2015, Bogan             was    corporate secretary of McKesson,                       PSS    World,         and   Medical-

     Surgical; vice president             and one       of    two   corporate directors of                 PSS    World;    and   vice president        and


     one   of two corporate directors of Medical-Surgical.

              21.            In 2016,         John     G.    Saia was        corporate secretary of McKesson,                       PSS      World,     and


    Medical-Surgical;             one   of two vice presidents               and three         corporate directors of         PSS      World;      and one


     of two vice presidents             and three       corporate directors of Medical-Surgical.

              22.            In   2017,        Saia    is    corporate secretary of McKesson, Holdings,                                 and       Medical-

     Surgical; corporate vice president                      and one    of   two       corporate directors of Holdings:                and one      of two

    vice presidents and three corporate directors of Medical-Surgical.

              23.            McKesson exercises significant control over labor relations, beyond that which                                                  is



    normally exercised by                 a    parent company over                 a    subsidiary. For example, job applicants may

     submit   at     McKesson's website applications for positions                                  at   McKesson     and   McKesson's            business


     units, including for Medical-Surgical;                         group health insurance                  and    401(k) benefits          are   provided

     under McKesson's corporate plan; "mekesson.com"                                     is   the   domain for      the business       email addresses


    of Plaintiff      and her     supervisor; McKesson's                 name, logo, and                 website   appear on      Plaintiff's     business


     cards:   and     McKesson          has   directly paid Plaintiff.


                                                                               4
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 16 of 33 PageID 1764

    Case 8:17-cv-02447-CEH-AAS                                     Document                 21            Filed 12/13/17              Page   5   of 22 PagelD 329




               24.             Upon information                   and       belief, Defendants employ                          the same     corporate counsel.

                                                                           Factual Background

               25.             Plaintiff began employment with Physician                                          Sales &         Service, Inc.,   in 1994          as    a   sales


    representative. As                set   forth above, Plaintiff's employment that commenced                                                   in 1994        continued,

    including after            the    corporate           name         change in 1998 of Physician Sales & Service, Inc., to "PSS

    World Medical, Inc." (herein referred                                    to   as   "PSS World"), and after McKesson's acquisition                                            in



     2013   of    PSS     World. Plaintiff's employment continues through                                                the present.


                 26.            Gender-based discrimination                                was        the    longstanding practice of Physician                          Sales &


     Service, Inc.,           and PSS       World, persisting throughout Plaintiff's employment there. For example,                                                              in



     2002, one of        Plaintiff's customers                    was       put on     a   "credit hold"           due to      payment delinquencies, barring

     the   filling of new            orders       until    past    billings were                 paid.       Plaintiff   was        working with        the    customer          to


     reestablish        its    ability      to     place     new           orders.         Then, without any prior discussion with Plaintiff,

     Plaintiff's supervisor,                Joe     Kelliher, contacted                     the       customer, took           it   off credit hold,          and gave it         a




     $500      credit. Although there                      was     no assertion                  that        Plaintiff mishandled            the account,            Kelliber

     replaced her        on the account              with    a    male       representative, and told                    the      customer that    it   would not have

     any more credit problems because "a man would                                                   be     handling   the   account."

                 27.            In   July2002,            PSS     World excluded Plaintiff from                              an     all-malecompany golf outing,

     despite     the    known fact that              she was           a    lifelong golfer.

                 28.            Shortly thereafter,                        Plaintiff's               boss,    Tom Fitzgerald, gave                 a    sales       territory

     that   Plaintiff had              developed             to    a       male employee. Fitzgerald offered                                  Plaintiff territory
                                                                                                                                                                a




     closer      to her       home,         and    pointed         to       several lucrative accounts                            in the   territory. Plaintiff was

     reluctant         to agree to the              change,            as    her current                  territory was larger             and she had          developed

     her    territory          to the       point where her territory                                  was     exceeding all performance                        goals.         She




                                                                                                 5
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 17 of 33 PageID 1765
    Case 8:17-cv-02447-CEH-AAS                                         Document                 21     Filed 12/13/17                  Page         6   of 22          PagelD 330



     reviewed            the    data          on the        proposed new                   territory               and    found that although the proposed

     territory       was        not       as    strong        as      her current                one, the proposed                    territory             had        some        large

     accounts that made                       the   proposed territory attractive. However, once                                                 Plaintiff agreed                 to the


     switch, those large accounts were removed from the new                                                                       territory       and       given       to    a    male

     employee.            Plaintiff objected,                      and    asked that,                 at       a    minimum,          her goals for the year be

     reduced        to     account for                the    removal of the accounts. Fitzgerald refused, stating that                                                                  she


     would just have                 to       work harder.

               29.              In    2009          to 2010,          Plaintiff cultivated                 a       new customer, Continue Care.                          However,

     when Plaintiff entered Continue                               Care        as    a    new client, Manager Steven Shavlik told her to stop

     contacting          the customer,               and    awarded            the       account      to       a    male     sales    representative, Clint Brady.

     Although Plaintiff                   was       the first      representative                to   contact the client, and under the company's

     policies should have                     been     given       the account,                Shavlik gave               the account to          Brady. Continue                      Care


     was   displeased with Brady                       as   its sales     representative                   and      requested that         its    account         be    returned          to


     Plaintiff, but        PSS       World refused               to    return        the account to                 Plaintiff This         cost    Plaintiff thousands of

     dollars   in    commissions.

               30.              In 2012, the pattern of                        allowing Plaintiff                    to   develop     an    account         and then          turning

     the   account over          to       a   male repeated.             Plaintiff         spent several months                     cultivating         a   former customer,

     Florida Medical Clinic, which                           had been               wooed away by                    a    competitor.      She made           inroads and by

     late 2012 had             arranged         for    restoration of               PSS    World       to the            customer's bid          list. Yet,       as   soon       as    this


     occurred, Area             Sales          Manager          Carlos         Xiques,          on    December               1,   2012, moved the account from

     Plaintiff      to   Clint Brady. Once                   again,      there           was    no    claim that Plaintiff mishandled                             the account; it


     was   simply taken from                    her and       given       to    a    male       representative.

               31.              Plaintiff complained                      to         PSS       World's HR office regarding                              the   discriminatory




                                                                                                6
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 18 of 33 PageID 1766
    Case 8:17-cv-02447-CEH-AAS                               Document              21      Filed 12/13/17              Page    7   of 22 PagelD 331




    reassignment of             the account.          Regional   Sales       Manager Darin            Sharp met by           phone with Plaintiff           on


    December            17, 2012.       When Plaintiff explained that                     she,    not Brady, had arranged for the company


    to be on the          customer's          bid list, Sharp      falsely stated that this had already been accomplishèd by

    Brady.      Plaintiff complained that                  she   was    losing          business     again    to the    "old boy system."                Sharp


    then became angry and hostile and terminated the discussion.

                32.             The     removal of Plaintiff from              the       Florida Medical Clinic account                  was   a   problem

     not   only for      her, but also          for    the customer,     which wanted nothing                   to do    with Brady. Gary           Steele,


     the   Florida Medical Clinic contact, repeatedly demanded that                                    he be     contacted only by          Plaintiff      and


     not Brady. Notwithstanding this very strong customer preference, which                                                  was    expressed       to    both


     Plántiff and         her    manager Carlos Xiques,                 PSS    World persisted               in the   decision     to   take the account


     aivsy frånr Plaintiff             and    give     it to the male    representative. Only when                     PSS    World      was   faced with


      edgndingto           a    discrimination          charge   Plaintiff filed with               the EEOC and         losing    the customer,          who

            nued       teobject        to    dealing with Brady,         did the         company,       on or about       March         30, 2013, restore


               gement ofthe account               to    Plaintiff, yet retaining Brady                on   portions of    the account.         Defendants

            oicolnpensate Plaintiff for any income                            she       lost     arising from    the    discriminatory removal of

     th    Fldfida Medical Clinic account from                         her    prior      to that date.       Moreover, after that          date,   Plaintiff

     liä   p    rformed         the    work     on the     portions of        the       Florida Medical Clinic account remaining with

     Brådy but Brady,                 not   Plaintiff, receives the commissions                     on those     portions.

                 33.            The     discriminatory treatment, including transferring Plaintiff's lucrative customer

     accounts         to male sales         representatives, prevented Plaintiff from qualifying for                            the elite CEO        Round

                which allowed highly successful roundtable members                                           to set aside     tax-deferred earnings,

                 vere    matched dollar for dollar by Defendants, without limit.

                                On      or     about      December           27,        2012,      Plaintiff filed       a     charge       alleging        sex




                                                                                    7
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 19 of 33 PageID 1767
    Case 8:17-cv-02447-CEH-AAS                                       Document         21          Filed 12/13/17                   Page     8    of 22           PagelD 332




     discrimination              and    retaliation against                   "Physician           Sales        &         Service, Inc." with                     the    Equal

     Employment Opportunity Commission ("EEOC"). For                                                     purposes            of   the    FCRA,          as       provided    in


     Section 760.11(1), Florida Statutes,                                  Plaintiffs EEOC              charge        was     deemed        an    FCRA complaint

     with    the     Florida Commission                     on     Human Relations ("FCHR").

                   35.           On    March          4,    2013, PSS World, through                     its   Associate General Counsel, filed with

     the    EEOC         the   position statement of                  PSS    World    in response              to    Plaintiff's charge of discrimination.

     The     position statement              was            submitted        on PSS         World letterhead,                and stated          submission of              the


     position statement               was   on    behalf of           PSS     World "d/b/a Physician                       Sales &      Service."

                36.              Plaintiff's December 2012 charge                            was    before          the    EEOC until       on or        about July         25,


     2013.


                37.              During      and           after   2013,     Defendants           have taken              numerous accounts from                    Plaintiff

     and    given        them to men.        These           discriminatory actions,               as    the    previous discriminatory actions, have

     resulted       in continuing substantial                     losses    of income       to    Plaintiff         and    compensation being                    paid to men


     that should have been paid                       to    Plaintitf.

                38.              Immediately after McKesson's acquisition of                                          PSS     World,      on or about              February

     26, 2013,           Plaintiff's Access Health                    Care east coast accounts,                     including Access Health                       Care   LLC,

     Access        HCIPA LLC                and Access               HC2, were taken away from                             her and       given     to        a   man,    Craig

     Williams. McKesson alleged                             the    decision    was   based on who had the                         greater   sales for the past six


     months. However,                  Plaintiff           had substantial       sales to the Access                       companies for         the     prior months,

     whereas Williams had none.                              Plaintiff continues             to   perform            the    work    on    the east coast                Access

     accounts, but Williams, not Plaintiff, receives the commissions.

                   39.           On    April     2,    2014, Defendants assigned                        another account that should have belonged

     to    Plaintiff      to   Brady,   the male sales                representative.             The account had been                   Plaintiff's for           15    years.




                                                                                        8
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 20 of 33 PageID 1768

    Case 8:17-cv-02447-CEH-AAS                         Document                   21      Filed 12/13/17               Page        9   of 22    PagelD 333




    When the physician-customer, Randolph A. Knight, M.D., left Florida to go out on his own, the

    account     initially remained with Plaintiff. However, two weeks later, Xiques reassigned the account

    to    Brady, without researching the             past       history of         the account per             company policy. When Plaintiff

     objected, Xiques failed          to   correct   the       error       and    return   the account to         Plaintiff.

               40.            Dr. Knight's agent complained that                         Plaintiff     had been        removed from Dr Knight's

     account    and        requested that Plaintiff            be     reinstated.         On    November         6,    2014,       Plaintiff's managers

     revieWed the situation          and    found    the       improper assignment "was not caught internally                                   and the lead


     was    given     to    Clint Brady," but decided not                   to restore the account to                 Plaintiff        and to leave it      with

     Brady     instead        By contrast, when            a   man's account               was    mistakenly            assigned         to   Plaintiff,    such


     account was restored to             the man.


               41.            On or about         February          24, 2014,            representatives of Florida Hospital Physician

     Group requested that Plaintiff handle                     all its accounts in             Hillsborough,          Pasco and         Pinellas Counties,

     so    that it would have        to    deal   with only            one sales          representative. Notwithstanding                       this request,


     Defendants PSS World             and    McKesson            assigned          the   Pinellas County account               to      Brady. (In addition


     to    Plaintiff, another female          sales person, Janette Stach, was                            in    position      to       handle the Pinellas


     account, but Defendants passed over her                          as   well   in   favor of Brady.) Plaintiff nonetheless performed

     the   work      on    Florida Hospital Physician Group's Pinellas County account until                                              in or about       April

     2016, but Brady, not           Plaintiff, received             the    commissions           on the account.


               42.            On or about     October           10,    2014, Gary Steele of Florida Medical Clinic objected                                    to


     having to       deal   with Brady on     his account, stating that he                  wanted to      deal       only with Plaintiff.            In or about


     November 2014, McKesson                  and PSS           World refused Steele's request,                         and    continued         to    refuse to


     assign the      full account   to    Plaintiff, depriving              her   of income       in   favor of a      male    employee and contrary

     to    customer wishes.




                                                                                   9
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 21 of 33 PageID 1769
    Case 8:17-cv-02447-CEH-AAS                                            Document        21     Filed 12/13/17                       Page     10     of   22    PagelD 334



                   43.              To no             avail, Florida Medical Clinic continued                              to   protest Brady's assignment                    to


     Florida Medical Clinic's account, including stating                                        in   a   March            22, 2016,      communication: "We                   do


     not want Clint on our accounts."

                   44.              On           or       about    July    31,    2015,    Plaintiff filed                 an     EEOC charge alleging                       sex


     discrimination                and       retaliation against McKesson                      and PSS         World.           The charge was             dual-filed with

     the   FCHR. Pursuant to                          a   worksharing agreement with FCHR,                           the        EEOC     assigned          investigation of

     the charge to the               FCHR.

                   45.              In       or       about December 2015, during                        the        time        Respondent          was      preparing        its


     response           to the     charge, which response                    was     dated December                 18,    2015,       Plaintiff's supervisor, Area

     Manager            Paul Jensen, began                    retaliating against Plaintiff by hyperscrutinizing                               her,    treating       her   with

     hostility,         and       placing         her accounts in          jeopardy.

                   46.              The retaliation included requiring Plaintiff                                to    impose extra            and     unwarranted           fees


     on customers;                limiting reimbursements for returned products;                                     and    harassing Plaintiff regarding                    her


     need to take             a   leave of absence due to the illness                       and subsequent death                       of   her father.


                   47.              During            this time,     Plaintiff cultivated        a   new customer, Prime Care, and worked with

     its   staff    to   develop             a    purchase order for about $40,000 worth of medical equipment                                                   and   supplies

     for the opening of                  a   new medical office.                 After the order form               had been          completed,       Jensen assigned


     the account to               another representative and directed Plaintiff                                to    tum over all her work on the account

     to    the new         representative.                   The    account       was    eventually returned                     to   Plaintiff. However,              Jensen


     awarded the commission                               on the sale to the new          representative, rather than Plaintiff. When Plaintiff

     brought        the       matter         to his         attention,     Jensen,      on or about        December                   23, 2015, denied            Plaintiff's

     request       to    receive         the      commission for            her sale to Prime Care.




                                                                                          10
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 22 of 33 PageID 1770

   Case 8:17-cv-02447-CEH-AAS                                Document              21     Filed 12/13/17                    Page       11 of 22        PagelD 335




              48.           On August         7,        2016, Jensen           refused             to   grant Access Healthcare's request that

    Plaintiff    be   designated as     the sole sales             representative to                    deal   with Access Healthcare. Yet, during

    this general time frame, the request of another customer that                                                    a    male     sales    representative              be



    designated as       its sole sales       representative              was       granted. The failure                   to   grant Access Healthcare's


    request resulted in the loss                   to    Plaintiff of commissions from                              the accounts           of several Access

    Healthcare units.

              49.           Plaintiff continues               to   receive reduced compensation                                  because     of    her        sex      and


    retaliation,      based on the      above discriminatory                        and    retaliatory             acts    of Defendants.          The        reduced

     compensation affects every paycheck Plaintiff receives, and                                               results    in her   being paid          less   than the


     men to   whom       her accounts were assigned.


              50.           Plaintiff   has        suffered indignity, humiliation,                               and     inconvenience           as     a    result    of

     Defendants' discrimination               and        retaliation against             hër


                51.         Plaintiff filed         this     lawsuit     on    December                 12, 2014.


                52.         On   December               9,   2016, the FCHR closed its þroceedings under the FCRA on

     Plaintiff's dual-filed         second     EEOC charge.

                53.         On   May    16,    2017, the EEOC issued                           a    notice of right            to sue on    Plaintiff's         second


     EEOC charge.

                    Count   1:   FCRA--Sex Discrimination-Pre-Merger Discrimination of                                                             PSS        World

                54.         Plaintiff incorporates by reference above Paragraphs                                           1   to 9,   12 to 36, and 49 to 51.


                55.         Prior    to and        after     the   February             22, 2013,          merger of McKesson                and PSS            World,

     PSS   World      was   an   "employer" within                 the   meaning of                the    FCRA.

                56.         On information and belief,                        as    of   PSS        World's         name       change      on or about July              1,



     2016, Holdings         is the same       corporation           as was          PSS    World prior               to the name change.




                                                                                    11
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 23 of 33 PageID 1771
   Case 8:17-cv-02447-CEH-AAS                                    Document             21       Filed 12/13/17               Page      12     of   22    PagelD 336



               57.               PSS       World        unlawfully discriminated                        against    Plaintiff   on the basis            of gender    in


    violation of          the    FCRA by removing                 Plaintiffin 2012 from                     the    Florida Medical Clinic account that

     she had    cultivated            and    turning      the account        over     to   a    man.


               58.               On   information          and    belief,    in so    violating the FCRA,                  PSS   World       acted     with malice

     or in reckless            disregard for Plaintiff's rights.

               59.               As    a    result of     PSS     World's conduct, Plaintiff                        has    suffered    loss       of income    on    a




     continuing       basis,       indignity, humiliation,                 and   inconvenience.

               60.               Plaintiff     has      satisfied    all   conditions precedent for bringing                          suit    under     the   FCRA

     on this claim.


               WHEREFORE, Plaintiff                         demands         judgment against                  PSS     World    and    Holdings,         jointly and

     severally,      to    include:

                          a.           Back pay          in the    form of commissions which should have                                   been


          paid to Plaintiff but were                     paid to male        employees because of Plaintiff's                        sex;


                          b.          Back pay for other compensation lost due                                    to sex   discrimination,

          including CEO Round Table benefits;

                          c.          Make-whole relief               to    offset Plaintiff's               tax    liability resulting if

          the back pay             awarded         to    Plaintiff   pushes       her into          a    higher    tax bracket;


                          d.          Non-economic               damages         to   compensate              Plaintiff for indignity,

          humiliation,            and       inconvenience          caused by PSS                World's discrimination;

                          e.          Punitive          damages;


                          f.          Injunctive          and    declaratory relief, barring discrimination                            in the


          future against                   Plaintiff      and     other women                  in       their compensation, terms,

          conditions            and    privileges of employment;



                                                                                      12
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 24 of 33 PageID 1772
   Case 8:17-cv-02447-CEH-AAS                                 Document              21         Filed 12/13/17                     Page        13 of 22      PagelD 337




                     g.            Prejudgment interest;

                     h.            Reasonable attorney                   and    expert         fees;


                     i.            Reasonable litigation expenses;                             and


                     j.            Such    other relief            as   the    Court      deems just and necessary to make                              Plaintiff whole

                                   and    effectuate          the purposes          of    the    FCRA.

                Plaintiff        demands     a    jury trial.

                Count       2(FCRA-Sex Discrimination--Post-MergerDiscrimination                                                                       of Defendants

               61.          Plaintiff incorporates by reference above Paragraphs                                              1   to 9,       12 to 24, 36 to 38, 40,


    42 to 44, and 48 to 52.


               62.          McKesson             is    an   "employer" within                  the     meaning of        the       FCRA.

               63.          PSS     World         is   an   "employer" within                  the     meaning of         the      FCRA.

               64.          Holdings        is an       "employer" within                 the     meaning of            the       FCRA.

               65.          On     information              and    belief,     as   of    PSS        World's        name          change           on or about      July    1,



    2016, Holdings          is   the same        corporation            as was      PSS        World prior          to the name                change.

               66.          Medical-Surgical                 is an      "employer" within                the   moaning of               the        FCRA.

               67.          On     information              and    belief, Defendants                are an    "integrated employer" for                         purposes


     of this litigation, in that         at the times             material     to this    litigation, they have                   had     interrelated operations,

     common management, centralized control of labor relations                                               and    common ownership.

               68.          Defendants                unlawfully discriminated                       against   Plaintiff           on the basis            of gender       in


    violation of      the   FCRA, including by taking away                                in    or     about February 2013                         Plaintiff's   east coast


     Access Health Care accounts and                          giving          the accounts to            a   man;       refusing              in    November       2014    to


     restore   Plaintiff    to the   Knight account                 and instead           leaving       the account           with        a   man;     refusing Florida

     Medical Clinic's repeated requests                           that its accounts assigned                   to   a   man be            reassigned to Plaintiff,




                                                                                     13
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 25 of 33 PageID 1773
    Case 8:17-cv-02447-CEH-AAS                               Document                  21     Filed 12/13/17               Page    14     of 22 PagelD 338




     and   as   of approximately March 2013, paying                                     the man           commissions          on such        accounts despite

     Plaintiff's performance of                  the    man's     work;                     and     refusing     in    August 2016             to    grant Access

     Healtheare's request that Plaintiff be designated as                                    the sole sales      representative to            deal    with Access

     Healthcare.

                69.            On   information        and   belief,           in so   violating the FCRA, Defendants acted with malice

     or in reckless        disregard for Plaintiff's rights.

                70.            As   a   result of Defendants' conduct,                              Plaintiff    has    suffered       loss    of income         on    a




     continuing       basis,     indignity, humiliation,              and        inconvenience.

                71.            Plaintiff   has    satisfied     all    conditions precedent for bringing                           suit       under       the   FCRA

     on this claim.


                WHEREFORE, Plaintiff                    demands            judgment against Defendants, jointly                               and     severally,      to


     include:

                      a.    Back pay in the form of commissions that should have been paid to                                                 Plaintiff but were

                            paid to male         employees because of Plaintiff's                             sex;


                      b.    Back pay for other compensation lost due to                                         sex    discrimination, including CEO

                            Round Table benefits;

                      c.    Make-whole relief to offset PlaintitTs                                 tax   liability resulting if the back pay awarded

                            to   Plaintiff   pushes her       into         a    higher       tax     bracket:

                      d.    Non-economic           damages            to       compensate                Plaintiff for indignity, humiliation,                    and


                            inconvenience          caused by          Defendants' discrimination;

                      e.    Punitive     damages:


                      f.    Injunctive       and       declaratory relief, barring discrimination                                 in     the        future against

                            Plaintiff    and     other women               in    their compensation,                  terms,   conditions           and   privileges




                                                                                       14
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 26 of 33 PageID 1774
   Case 8:17-cv-02447-CEH-AAS                                       Document                 21     Filed 12/13/17                Page     15 of 22     PagelD 339




                              of employment;

                         g.   Prejudgment interest;

                        h.    Reasonable attorney                     and expert fees;


                         i.   Reasonable litigation expenses;                                and


                        j.    Such      other relief           as    the    Court       deems just and necessary to make                       Plaintiff whole   and


                              effectuate       the purposes                 of   the    FCRA.

                   Plaintiff         demands     a   jury trial.


                                                               Count         3:    FORA--Retaliation

                 72.           Plaintiff incorporates by reference above Paragraphs                                           1   to 9,    12 to 25, 34 to 36, 38,


    and 44 to 52.


                 73.             McKesson            is   an    "employer" within                    the    meaning of     the     FCRA.

                 74.           PSS      World        is   an    "employer" within                    the    meaning of     the     FCRA.

                 75.           Holdings        is an       "employer" within                       the   meaning of     the       FCRA.

                 76.           On      information             and     belief,         as    of    PSS     World's    name        change       on or about July    1,



     2016, Holdings             is    the same       corporation             as was          PSS     World prior      to the name             change.

                 77.            Medical-Surgical                    is an   "employer" within                 the    meaning of         the    FCRA.

                 78.            On     information             and    belief, Defendants                   are an   "integrated employer"               for purposes


     of   this   litigation, in that       at the times              material          to this     litigation, they have          had     interrelated operations,

     common management, centralized control of labor relations                                                  and    common ownership.

                  79.           Plaintiff engaged in activities protected from retaliation by                                              the   FCRA, including

     her   filing       and   pursuit of    her      first     and second               EEOC        charges     and this      lawsuit.

                  80.           Defendants             unlawfully retaliated                        against    Plaintiff      in    violation of        the   FCRA,

     including by taking away                     in      February           2013           Plaintiff's     east coast Access             Health   Care accounts;




                                                                                              15
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 27 of 33 PageID 1775
   Case 8:17-cv-02447-CEH-AAS                                         Document                21    Filed 12/13/17                    Page     16     of   22    PagelD 340



     refusing Florida Medical Clinic's                                 requests           that      Plaintiff          be     its    sole   representative; placing

     Plaintiff's accounts                in    jeopardy          as   of    in or       about December 2015;                         in or about       December 2015,

     removing Plaintiff from                       the    Prime Care account and awarding                                to   another employee              a   commission

     Plaintiff   had earned on                 a    sale to Prime Care;                refusing          in    August       2016 to     grant Access Healthcare's

     request that          Plaintiff     be        designated as           the sole sales          representative to                 deal   with Access Healthcare;

     and   paying other employees commissions for work performed by Plaintiff.

                81.            On    information                and   belief,         in so   violating the FCRA, Defendants acted with malice

     or in reckless         disregard for Plaintiff's rights.

                82.            As    a        result of Defendants' conduct,                              Plaintiff         has     suffered   loss    of income         on    a




     continuing       basis,       indignity, humiliation,                       and    inconvenience.

                83.            Plaintiff            has   satisfied        all    conditions precedent for bringing                            suit   under       the   FCRA

     on this   claim.

               WHEREFORE, Plaintiff                              demands          judgment against Defendants, jointly                                 and      severally,    to


     include:

                      a.      Back pay in the form of commissions that should have been paid                                                     to   Plaintiff but were

                              paid to         other employees because of retaliation;

                      b.      Back pay for other compensation lost due                                           to   retaliation, including           the      nonpayment

                              to   Plaintiff of           the   commission               on the sale to               Prime Care;

                      c.      Make-whole relief to offset Plaintiff's                                    tax    liability resulting if the back pay awarded

                              to   Plaintiff         pushes       her into        a    higher      tax        bracket;

                      d.     Non-economic                   damages              to compensate                 Plaintiff for indignity, humiliation,                      and


                              inconvenience                caused by             Defendants' retaliation;

                      e.      Punitive             damages;




                                                                                              16
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 28 of 33 PageID 1776
   Case 8:17-cv-02447-CEH-AAS                                  Document                21     Filed 12/13/17            Page         17    of   22   PagelD 341




                    f.    Injunctive      and        declaratory relief, barring retaliation                       in the      future against Plaintiff;

                          Prejudgment interest;

                    g.    Reasonable attorney and expert fees;

                    h.    Reasonable         litigation expenses;                      and


                    i.    Such     other relief           as   the     Court       deems just and necessary to make                       Plaintiff whole   and


                          effectuate      the purposes                 of   the    FCRA.

               Plaintiff     demands        a   jury trial.


                         Count     4:   Title VII-Sex Discrimination-CompensationDiscrimination of
                                                                                       Defendants

             84.            Plaintiff incorporates by reference above Paragraphs                                        l   to 9,    12 to 24, 38 to 39, 41,


    42 to 44, 48 to 50, and 53.


             85.           McKesson             is an     "employer" within                   the    meaning of Title         VII.

             86.           PSS      World       is   an    "employer" within                   the   meaning of     the      Title VIL

              87.          Holdings         is an     "employer" within                      the   meaning of Title          VII.

              88.          On      information            and     belief,         as   of    PSS     World's    name        change        on or about July    1,




     2016, Holdings         is   the same       corporation             as was         PSS     World prior       to the name          change.


              89.           Medical-Surgical                   is an    "employer" within               the    meaning of Title VIL

              90.           On     information            and    belief. Defendants                  are an   "integrated employer" for                purposes


     of this litigation, in that        at the times            material          to this    litigation, they have          had     interrelated operations,

     common management, centralized control of labor relations                                            and    common ownership.

              91.           Defendants           made           sex-discriminatory compensation decisions violative of Title

     VII   by taking away in or about February 2013                                     Plaintiff's     east coast Access            Health      Care accounts


     and   removing       her in    April    2014         from       the    Randall Knight account,               and       giving the accounts         to men,




                                                                                        17
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 29 of 33 PageID 1777
   Case 8:17-cvl02447-CEH-AAS                                            Document           21         Filed 12/13/17                Page        18 of 22        PagelD 342




     theráby diminishing Plaintiff'sgornpensation and paying                                                    the men       compensation that should have

     been     paid     to   Plaintiff

                92.              The               gender-based reduction                        in     compensation                due     to     Defendants'              sex-


     discriminatory compensation decisions                                        has     been        ongoing        since        Defendants' adoption of                such


     decisions, resulting in                       violation of Title VII                each time          Plaintiff   is   paid.

                93.              Defendants further discriminated against Plaintiff                                           in   compensation               on the basis    of

     sex in    denying Florida Hospital Physician Group's February                                                   2014 request         that   Plaintiffbe        assigned


     its   Pinellas County account                             and instead        assigning           the    account    to    a    man, and       thereafter requiring

     Plaintiff    to    perform            the      work        on the   account but paying                  the man, not          Plaintiff,     the    commissions          on


     the account;            refusing               in    November 20l4                 to restore          Plaintiff   to the      Knight account               and instead


     leaving      the       account with                   a    man;     refusing Florida Medical Clinic's repeated                                      requests     that    its


     accounts assigned                to       a   man be reassigned              to    Plaintiff,      and     as   of approximately March 2013, paying

     the    man       commissions                    on        such    accounts         despite        Plaintiff's performance of                       the    work   on the


     accounts;         and    refusing               in        August    2016      to    grant Access Healtheare's request that Plaintiff                                     be


     designated as           the sole sales                    representative       to deal         with Access Healthcare.

                94.              On information and belief, in                            so   violating Title VII, Defendants acted with malice

     or in reckless          disregard for Plaintiff's rights.

                95.              As        a       result of Defendants' conduct, Plaintiff                             has       suffered       loss    of income       on     a



     continuing         basis,    indignity, humiliation,                         and    inconvenience.

                96.              Plaintiff               has    satisfied   all   conditions precedent for bringing                        suit under the           Title    VII

     on this    claim.

                WHEREFORE, Plaintiff                                  demands       judgment against Defendants, jointly                                and     severally,    to


     include:




                                                                                               18
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 30 of 33 PageID 1778

   Case 8:17-cv-02447-CEH-AAS                               Document              21        Filed 12/13/17            Page         19 of 22        PagelD 343




                 a.    Back pay in the form of commissions that should have been paid to                                                     Plaintiff but were

                       paid     to   male       employees               because            of Plaintiff's      sex,       with         the     backpay period

                       commencing July                 31, 2013;


                 b.    Back pay for other compensation lost due to                                       sex    discrimination, including CEO

                       Round Table benefits, with the backpay period commencing July 31, 2013;

                 c.    Make-whole relief to offset Plaintiff's                               tax   liability resulting if          the back pay        awarded

                       to    Plaintiff   pushes         her   into      a    higher        tax   bracket;

                 d.    Non-economic              damages           to       compensate             Plaintiff for indignity, humiliation,                    and


                       inconvenience             caused by         Defendants' discrimination;

                 e.    Punitive      damages;


                 f.    Injunctive        and      declaratory relief, barring discrimination                                      in     the    future against

                       Plaintiff     and       other women              in       their compensation,           terms,       conditions          and   privileges

                       of employment;

                 g.    Prejudgment interest;

                 h.    Reasonable attorney and expert                              fees,


                  i.   Reasonable          litigation expenses;                    and


                 j.    Such     other relief           as   the   Court          deems just and necessary to make                        Plaintiff whole    and


                       effectuate        the purposes             of Title         VII.

            Plaintiff        demands       a   jury trial.

                                                            Count           5:    Title VH-Retaliation

           97.              Plaintiff incorporates by reference above Paragraphs                                      1   to 9,    12 to 25, 44 to 51, and


     53.


           98.              McKesson           is an    "employer" within                    the   meaning of Title           VII.



                                                                                    19
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 31 of 33 PageID 1779
   Case 8:17-cv-02447-CEH-AAS                                            Document          21          Filed 12/13/17              Page     20     of   22    PagelD 344



                 99.                PSS        World      is an    "employer" within                    the    meaning of Title          VII.

                 100.               Holdings         is an    "employer" within                       the    meaning of Title       VII.

                 101.               On     information            and      belief,    as   of     PSS         World's       name   change       on    or about     July    1,



     2016,      Holdings            is   the same         corporation          as was        PSS       World prior          to the name     change.

                 102.               Medical-Surgical                is    an   "employer" within                 the    meaning of Title           VII.

                 103.               On     information            and     belief, Defendants                  are an   "integrated employer" for purposes

    of   this   litigation, in that               at the times           material     to this     litigation, they have            had    interrelated operations,

    common management, centralized control of labor relations                                                         and   common ownership.

                 104.               Plaintiff engaged in activities protected from retaliation by Title VII, including                                                   her


    tiling      and    pursuit of              her EEOC charges                and this      lawsuit.

                 105.               Defendants             unlawfully retaliated                       against        Plaintiff    in   violation of Title VII,

    including by placing                        her accounts              in   jeopardy          as     of    in or about      December 2015;                 in or about


    December 2015, removing Plaintiff from                                             the       Prime         Care     account     and     awarding          to   another

    employee           a   commission Plaintiff                    had earned on             a    sale to Prime Care; and               refusing        in   August   2016


    to   grant Access Healthcare's request that Plaintiff                                         be        designated as      its sole sales        representative.

                 106.               On     information            and     belief,    in so       violating Title VII, Defendants acted with malice

    or in reckless            disregard for Plaintiff's rights.

                 107.               As     a    result    of Defendants' conduct, Plaintiff                              has   suffered     loss      of income       on    a




    continuing             basis,        indignity, humiliation,                and    inconvenience.

                 108.               Plaintiff       has    satisfied all conditions precedent for bringing suit under Title                                        VII     on


    this claim.


                 WHEREFORE, Plaintiff                             demands           judgment against Defendants,                        jointly      and     severally,    to


    include:




                                                                                             20
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 32 of 33 PageID 1780

   Case 8:17-cv-02447-CEH-AAS                       Document           21    Filed 12/13/17              Page     21 of 22      PagelD 345




             a.   Backpay intheformofcommissions                             that    shouldhavebeen paidtoPlaintiff but were

                  paid to   other employees because of retaliation;

             b.   Back pay for other compensation lost due                            to   retaliation, including         the   nonpayment

                  to   Plaintiff of      the   commission             on the sale to Prime Care;


             c.   Make-whole relief to offset Plaintiff's                      tax   liability resulting if       the back pay     awarded

                  to   Plaintiff   pushes her into              a   higher   tax bracket;


             d.   Non-economic            damages          to       compensate       Plaintiff   for     indignity,      humiliation,    and


                  inconvenience           caused by            Defendants'retaliation;

             e.   Punitive    damages;


             f.   Injunctive       and    declaratory relief, barring retaliation                      in the   future   against   Plaintiff;

                  Prejudgment interest;

             g.   Reasonable attorney and expert fees;

             h.   Reasonable           litigation expenses;            and


             i.   Such    other relief         as   the   Court       deems just and necessary to make                Plaintiff whole    and
                                                                                                                                                I




                  effectuate       the purposes           of   the   FCRA.

          Plaintiff demands        a   jury trial.




                                                                        21
Case 8:17-cv-02447-WFJ-AAS Document 130-7 Filed 10/18/19 Page 33 of 33 PageID 1781
   Case 8:17-cv-02447-CEH-AA                 Document 21          File           12/13/17                        f    22     P    gel




                                                                  Respectfully               abm tt   d



                                                                  Is!      PeteíFiËëld
                                                                  PeááË  IÌëlié
                                                                  FloridaËafN                         113
                                                                  HARlüS                 Ë
                                                                  6700                                    nue        Suite   31
                                                                  I       akel
                                                                  PhõÊe                 6f
                                                                  Faëúlinagt                              oi
                                                                  Email                                          rr,com

                                                                  Ist      Kathrú
                                                                  Kathr
                                                                  Floridã¾af N                 $68598
                                                                  P.O        È$ë69Û È
                                                                  Orlando FIÑËË692O66
                                                                  Phone:          (407ý$$Î 0Ï¼Ÿ
                                                                  EmaiÈk fš$ità                i               com

                                                                  Attorneys for Plahitiff

                                                Certificate of Service

           I   hereby certify that   on    December 13, 2017,         I    electronically filed       the      foregoing with           the
    Clerk of   theCourt by using     the   CM/ECF system.

                                                       Is/   Kathrvn S. Piscitelli
                                                       Kathryn        S.   Piscitelli




                                                             22
